DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for the foreign application priority date is 09/19/2018. Certified copy being received.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8, 9-16, and 17, respectively  of copending Application No. 16/572,783  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are more specific than the instant claims. Therefore, the instant claims are anticipated by the reference claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Examined application 16/569,643
Reference application 16/572,783
1. A computer-implemented optimization problem arithmetic method comprising:
1. A computer-implemented optimization problem arithmetic method comprising:
receiving a combinatorial optimization problem; 
receiving a combinatorial optimization problem;

Determining, based on…indicating a partition mode that defines a logically divided state of each of a plurality of arithmetic circuits…
selecting, based on information relating to scale or requested accuracy of the combinatorial optimization problem and the determined partition mode of each of the plurality of arithmetic units, a first arithmetic circuit from among the plurality of arithmetic circuits;
causing the first arithmetic circuit to execute an arithmetic operation of the combinatorial optimization problem.
causing the selected first arithmetic circuit to execute arithmetic operation of the combinatorial optimization problem….
7. An optimization problem arithmetic device comprising:
9. An optimization problem arithmetic apparatus comprising:
a memory; and a processor coupled to the memory and the processor configured to: 
a memory; and a processor coupled to the memory and the processor configured to:
receive a combinatorial optimization problem, perform selection of a first arithmetic circuit from among a plurality of arithmetic circuits based on a scale or a requested accuracy of the combinatorial optimization problem and a partition mode that defines logically divided states of each of the plurality of arithmetic circuits, and 
Determining, based on management information indicating a partition mode that defines a logically divided state of each of a plurality of arithmetic circuit…receive a combinatorial optimization problem, select, based on information relating to scale or requested accuracy of the combinatorial optimization problem and the determined 

cause the selected first arithmetic circuit to execute arithmetic operation of the combinatorial optimization problem…
13. A non-transitory computer-readable medium storing instructions executable by one or more computers, the instructions comprising: one or more instructions for receiving a combinatorial optimization problem; one or more instructions for selecting a first arithmetic circuit from among a plurality of arithmetic circuits based on a scale or a requested accuracy of the combinatorial optimization problem and a partition mode that defines logically divided states of each of the plurality of arithmetic circuits; and one or more instructions for causing the first arithmetic circuit to execute an arithmetic operation of the combinatorial optimization problem.
17. A non-transitory computer-readable medium storing instructions executable by one or more computers, the instructions comprising: one or more instructions for determining,… indicating a partition mode that defines a logically divided state of each of a plurality of arithmetic circuits… one or more instructions for receiving a combinatorial optimization problem; one or more instructions for selecting, based on information relating to scale or requested accuracy of the combinatorial optimization problem and the determined partition mode of each of the plurality of arithmetic units, a first arithmetic circuit from among the plurality of arithmetic circuits; and one or more instructions for causing the selected first arithmetic circuit to execute arithmetic 


Note that instant claims 1, 7, and 13 recite select[ing] a first arithmetic based on a scale or requested accuracy … each of the plurality of arithmetic circuit, and the reference claims 1, 9, and 17 recites select[ing], based on information relating to scale or requested accuracy …, a first arithmetic circuit from among the plurality of arithmetic circuit. The claims are determined to perform the same function, which is selecting an arithmetic circuit based on conditions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Prasanna (US - 8589935) in view of Hayashi (US - 20160063391).

Regarding claim 1, Prasanna teaches a computer-implemented optimization problem arithmetic method comprising:  5receiving a task; selecting a first arithmetic circuit from among a plurality of arithmetic circuits based on a scale or a requested accuracy of the task and a task (Prasanna, figure 1, column 7 line 21- 28 the computing agents manages hardware resource 12-36 and assigns incoming tasks to the resources according to the operating information, wherein operating information includes task information that includes information for number of bits required to perform a task and also includes resource information where the lists of hardware resources stores. Column 6 line 55-62, the computing agent can reconfigure multiple hardware resources to more efficiently execute one or more tasks.  Note that an arithmetic circuit is interpreted to be one or more of hardware sources combined depending on the hardware allocation requirement, and partition mode is interpreted to be the number of hardware resources that made up the arithmetic circuit. As provided an example in column 7 line 29-32, hardware resources 12, 14, 22, 32 made up one arithmetic of a partition mode, hardware resources 18, 20, 28, 30 and 36 made up another arithmetic of another partition mode).
Prasanna does not explicitly teaches the method to receive a combinatorial optimization problem. 
However, Hayashi teaches a method that receives a combinatorial optimization problem (Hayashi, [0020] a management apparatus receives inputs of a problem whose solution needs to be found. [0158, 0142] figure 20 shows a structure of a problem input screen, where user select the combinatorial optimization problem input),
	It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Prasanna’s method of efficiently execute one or more task to receive a combinatorial optimization problem as disclosed in Hayashi as a task. This modification would be obvious to one of ordinary skills in the art because Prasanna discloses a method to optimize and execute one or more tasks/problems using one or more hardware resources, and the combinatorial optimization problem is such a task that needs to be executed. 
	As modified, the combined system of Prasanna in view of Hayashi discloses a computer-implemented optimization problem arithmetic method that receives a combinatorial optimization problem, selects an arithmetic circuit based on a scale or a requested accuracy of the problem and a partition mode, and execute an arithmetic operation of the combinatorial optimization problem.
 
	Regarding claim 2, the combined system of Prasanna in view of Hayashi discloses the claim invention as in the parent claim above, including receiving another combinatorial optimization problem (Hayashi, [0020] a management apparatus receives inputs of a problem whose solution needs to be found. [0158, 0142] figure 20 shows a structure of a problem input screen, where user select the combinatorial optimization problem input); determining whether a scale of the other combinatorial optimization problem is larger than a maximum scale of a problem that is solvable by each of the plurality of arithmetic circuits; dividing the other combinatorial optimization problem in a case where the scale of the other combinatorial optimization problem is larger than the maximum scale (Hayashi, [0228] when solving a problem of a size does not fit in a single Ising chip, the system divides the problem into a plurality of Ising chip 32); selecting a second arithmetic circuit from among the plurality of arithmetic circuits based on a scale or a requested accuracy of a problem generated by the dividing and the partition mode of each of the plurality of arithmetic circuits; and causing the second arithmetic circuit to execute an arithmetic operation of the problem generated by the dividing (Prasanna, figure 1, column 7 line 21- 28 the computing agents manages hardware resource 12-36 and assigns incoming tasks to the resources according to the operating information, wherein operating information includes task information that includes information for number of bits required to perform a task and also includes resource information where the lists of hardware resources stores. Column 6 line 55-62, the computing agent can reconfigure multiple hardware resources to more efficiently execute one or more tasks.  Note that an arithmetic circuit is interpreted to be one or more of hardware sources combined depending on the hardware allocation requirement, and partition mode is interpreted to be the number of hardware resources that made up the arithmetic circuit. As provided an example in column 7 line 29-32, hardware resources 12, 14, 22, 32 made up one arithmetic of a partition mode, hardware resources 18, 20, 28, 30 and 36 made up another arithmetic of another partition mode).

	It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Prasanna’s method to determine whether a scale of the problem is larger than the maximum scale can handle by the arithmetic, divide the arithmetic operation into smaller arithmetic operations to perform in parallel using multiple arithmetic logic unit as discloses in Hayashi. This modification would have been obvious because Prasanna also discloses a method to efficiently allocate task, where task can be divided into sub-divide task and assign the sub-divide task to best-fit hardware as disclosed in column 6 line 44-51. Thus the combination would yield predictable result of efficiently allocate task to best-fit hardware resources and additionally, performing divided arithmetic operations independently using multiple ALU in parallel would increase the speed of the performance of the system. 

Regarding claim 3, the combined system of Prasanna in view of Hayashi discloses the claim invention as in the parent claim above, including the selecting includes identifying one or more arithmetic circuits to which the partition mode capable of solving a problem having a scale not less than the scale of the combinatorial optimization problem is set, from among the plurality of arithmetic circuits (Prasanna, figure 1, column 7 line 21- 28 the computing agents manages hardware resource 12-36 and assigns incoming tasks to the resources according to the operating information, wherein operating information includes task information that includes information for number of bits required to perform a task. Note that an arithmetic circuit is interpreted to be one or more of hardware sources combined depending on the hardware allocation requirement, and partition mode is interpreted to be the number of hardware resources that made up the arithmetic circuit. As provided an example in column 7 line 29-32, hardware resources 12, 14, 22, 32 made up one arithmetic of a partition mode, hardware resources 18, 20, 28, 30 and 36 made up another arithmetic of another partition mode), and selecting the first arithmetic circuit having a smallest maximum scale of a problem which the first arithmetic circuit is capable of solving, among each maximum scale which each of the one or more arithmetic circuits has (Prasanna, column 6 line 44-51, the computing agent use the optimization information to assign task to best-fit resources).

Regarding claim 4, the combined system of Prasanna in view of Hayashi discloses the claim invention as in the parent claim above. Prasanna discloses the selecting includes selecting the first arithmetic circuit to which a partition mode capable of solving the problem, according to the processing information includes number of bits required to perform the problem or similar information, from among the plurality of arithmetic circuits (Prasanna, figure 1, column 7 line 21- 28 the computing agents manages hardware resource 12-36 and assigns incoming tasks to the resources according to the operating information. Note that an arithmetic circuit is interpreted to be one or more of hardware sources combined depending on the hardware allocation requirement, and partition mode is interpreted to be the number of hardware resources that made up the arithmetic circuit. As provided an example in column 7 line 29-32, hardware resources 12, 14, 22, 32 made up one arithmetic of a partition mode, hardware resources 18, 20, 28, 30 and 36 made up another arithmetic of another partition mode. Prasanna, column 6 line 44-51, the computing agent use the optimization information to assign task to best-fit hardware resources [i.e. arithmetic circuit of specific partition mode], column 6 line 6-21, the optimization information includes optimization strategies may seek to optimize power, communication, speed, and so forth, a user may implement a particular strategy by providing optimization information).
Prasanna does not explicitly discloses selecting the first arithmetic circuit capable of solving the problem having accuracy not less than the requested accuracy of the combinatorial optimization problem is set.
However, Hayashi discloses a method to solve a combinatorial optimization problem under conditions desired by a user, such as required precision for solving the problem (Hayashi, [0020] a management apparatus receives inputs of a problem whose solution needs to be found. [0158, 0142] figure 20 shows a structure of a problem input screen, where user select the combinatorial optimization problem input)

It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Prasanna’s operating information to include information related the precision of a problem. This modification would have been obvious because Prasanna discloses a method to optimize a system to efficiently execute one or more tasks by reconfigured one or more hardware resources, and where tasks are assigned to hardware resources based on processing information, and requested accuracy of a problem is such a processing information. Thus the combination of would achieve predictable result of efficiently executing one or more tasks with a user defined result solution by reconfigured one or more hardware resources.

Regarding claim 5, the combined system of Prasanna in view of Hayashi discloses the claim invention as in the parent claim above, including the selecting includes selecting the first arithmetic circuit based on an actual status of arithmetic operations in each of the plurality of arithmetic circuits (Prasanna, column 7 line 21- 28 the computing agents manages hardware resource 12-36 and assigns incoming tasks to the resources according to the operating information. column 6 line 44-51, computing agent assigns tasks to best-fit hardware resources and communicate with other computing agents to determine what resources are available to make optimization decisions accordingly).

Regarding claim 6, the combined system of Prasanna in view of Hayashi discloses the claim invention as in the parent claim above, including the scale of the combinatorial optimization problem is represented by a number of spin bits of an Ising model of the combinatorial optimization problem, and the requested accuracy of the combinatorial optimization problem is represented by a number of bits of weighting factors that indicates a magnitude of interaction between bits(Hayashi, [0007] Ising model is defined by spins of two value 0/1, and an interaction coefficient indicative of an interaction between the spins. [0090] figure 4, shows the Ising model configured by plurality of spins unit, as shown in figure 4, each of the arrow up and down represents a spin, which represents the scale of the combinatorial optimization problem and the interaction coefficients indicative of interaction between spins. Also as disclosed in the background of the applicant’s specification [0004]).

Regarding claims 7-12, they are apparatus claims that are corresponding to the method claims 1-6, respectively. Thus they are rejected for the same reasons. Claim 7 additionally recites an optimization problem arithmetic device comprising: a memory and a processor coupled to the memory (Prasanna, column 2 line 40-48 hardware resources include programmable logic device such as FPGA. Column 5 line 1-7, each type of information 46, 48, 50, and 52 are stored in a memory, and as shown in figure 2, hardware resource is coupled to the information 46, 48, 50, and 52). 
 
Regarding claim 13, it is product claim that is corresponding to the method claim 1. Thus it is rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                            (571)272-2764

/Aimee Li/Supervisory Patent Examiner, Art Unit 2183